Citation Nr: 0507821	
Decision Date: 03/16/05    Archive Date: 03/30/05	

DOCKET NO.  02-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg/ankle 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for an ear disorder. 

4.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg. 

5.  Entitlement to service connection for residuals of a 
shrapnel wound of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  (The veteran's claims file was transferred 
to the RO in Cleveland for adjudication by the Tiger Team, 
and was subsequently returned to the RO in Waco, Texas, 
following adjudication).  The veteran, who had active service 
from August 1942 to October 1945, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In May 2004, the Board returned the case to the RO 
for additional development, and the case was subsequently 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have residuals of 
any right leg/ankle injury he sustained during service.

3.  Hearing loss was not manifested during service or within 
one year of separation from service, and the veteran's 
currently diagnosed hearing loss is not shown to be causally 
or etiologically related to service.

4.  The veteran is not currently shown to have an ear 
disorder that is causally or etiologically related to 
service, including any left ear infection the veteran had 
during service.

5.  The veteran is not currently shown to have residuals of a 
shrapnel wound of the left leg.

6.  The veteran is not currently shown to have residuals of a 
shrapnel wound of the right middle finger.


CONCLUSIONS OF LAW

1.  A right leg/ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).

2.  Bilateral hearing loss was not incurred in nor aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

3.  An ear disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

4.  Residuals of a shrapnel wound of the left leg were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).

5.  Residuals of a shrapnel wound of the right middle finger 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the June 2002 rating decision, as well 
as the Statement of the Case and the Supplement Statements of 
the Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claims were denied.  In 
addition, a letter to the veteran dated in March 2002 
specifically notified the veteran of the substance of the 
VCAA.  That notice was consistent with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the Pelegrini case the United States Court of Appeals for 
Veterans Claims (Court) indicated that four elements were 
required for proper VCAA notice and those elements included:  
(1) Informing the claimant about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the claimant about the information and evidence 
the VA will seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting that a claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board would also observe that the VCAA letter was 
provided to the veteran prior to the initial unfavorable 
decision in this case as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (187) 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file as are VA outpatient 
treatment records identified by the veteran.  In addition, 
pursuant to the Board's request in the May 2004 remand, the 
veteran was afforded VA examinations in order to answer the 
medical questions presented in this case.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.

Background and Evidence

The veteran's service medical records contain no evidence of 
any pertinent defects or disorders.  A service medical record 
dated in July 1944 does reflect that the veteran was referred 
to the Fleet Hospital for an X-ray of his right ankle and 
that a radiographic report of the right ankle region showed 
no evidence of fracture or dislocation.  Reports of physical 
examinations performed in September and October 1945 
indicated that the extremities and ears were normal and that 
the veteran's hearing was described as 15/15 bilaterally. 

A November 2001 VA Form 21-526 (Veterans Application for 
Compensation or Pension) reflected the veteran's intention to 
file claims for service connection for the disorders at issue 
in this appeal.  In listing civilian physicians and hospitals 
where the veteran was treated for any sickness, injury or 
disease for which he was claiming service connection before, 
during or since service since his last discharge, the veteran 
reported that he had received treatment at the Dallas VA 
Medical Center (VAMC) beginning in November 2001.

VA outpatient treatment records dated in 2001 and 2002 
contain no evidence of complaints, treatment or diagnosis of 
a right leg/ankle disorder, an ear disorder, residuals of a 
shell fragment wound of the left leg or residuals of a shell 
fragment wound of the right middle finger.  A record dated in 
November 2001 does contain an assessment of hearing loss.  

In a statement from the veteran received in March 2002 he 
related the circumstances surrounding the onset of the 
disorders he was seeking to establish as service connected 
disabilities.  He related that in 1943 he developed an 
infection in his left ear from coral dust that required 
treatment.  He indicated that after it healed he noticed a 
hearing loss in that ear, but did not receive any treatment 
for hearing loss during service.  The veteran went on to 
relate that in 1965 he began seeking private treatment.  The 
veteran also related that one evening he received a shrapnel 
wound of his finger in an air raid that required stitches and 
that he also sustained a shrapnel wound in his right side and 
upper left leg.  The veteran reported that he was treated and 
he went back to his tent.  The veteran further related an 
instance during another air raid when he broke his right 
ankle that required casting for a period of four weeks.  The 
veteran stated that he now had problems with that ankle.

At a hearing at the RO in June 2003 the veteran offered 
testimony concerning the circumstances surrounding the onset 
of the disorders he claims are related to service.  With 
respect to the right ankle he stated that during an air raid 
he stepped out of his tent and on some rocks and turned the 
ankle.  He stated that he was informed that X-rays disclosed 
two slight fractures and that the leg was casted for 
approximately five weeks.  The veteran testified that after 
the cast was removed he did not have any problems with the 
ankle until he got out of service.  The veteran indicated 
that over the years the ankle had gradually got worse but 
that he had not received any treatment for the ankle.  
Transcript at 2-3.  With respect to the claim for service 
connection for an ear disorder and hearing loss the veteran 
essentially indicated that those claims involved the same 
circumstances.  The veteran testified that he developed a 
terrible ear infection that required treatment.  The veteran 
reported that the treatment involved flushing his ears and 
that the eardrum did not burst, but was infected and that he 
went back on several occasions for drops to treat the ear.  
The veteran stated that his hearing had gradually gotten 
worse over the years and that in 1965 he started wearing a 
hearing aid in his left ear.  Transcript at 3.  With respect 
to the shrapnel wounds of the left leg and right middle 
finger the veteran indicated that both occurred as a result 
of an air raid and that the wound to the right middle finger 
required sutures.  Transcript at 4.  The veteran candidly 
testified that at the time of his discharge he was not having 
trouble with any of the claimed conditions.  Transcript at 5.

A report of VA audiological and ears examinations concluded 
that the veteran had a right moderate to severe sensorineural 
hearing loss and a left severe to profound mixed hearing 
loss.  The VA physician who performed the examination of the 
ears concluded that his review of service medical records was 
negative for hearing loss and treatment for a left chronic 
ear condition, and that since the veteran was noted to have 
normal hearing at separation from service, it was his opinion 
that it was less likely than not that the veteran's current 
hearing loss was related to military service, particularly to 
noise exposure/acoustic trauma.

A report of a VA examination performed in October 2004 shows 
the veteran related the circumstances surrounding the 
injuries to his legs and finger as he had in his previous 
statement and testimony.  Following the examination the 
impressions were sprain of the right ankle; shrapnel wound to 
the right middle finger, healed; and shrapnel wound to the 
left upper inner thigh, healed.  The examiner commented that 
he could find no current disease present that is related to 
his ankle, hand or leg injuries.

Law and Analysis.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service 
establishes that a disease was incurred in service.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  However, generally to prove 
service connection, the record must contain: (1) Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
occurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

At the outset, the Board will assume for purposes of this 
decision that the veteran did sustain the injuries he reports 
he sustained during service.  The Board has no reason to 
doubt the veteran's recollection as to the incidents he 
reports occurred during service.  However, the resolution of 
the veteran's claims is not dependent on whether the events 
the veteran reported as having occurred during service 
actually occurred.  In order to warrant service connection 
the evidence of record must demonstrate that not only is 
there evidence of a current disability, but medical evidence 
of a nexus or relationship between a current disability and 
the inservice event.

With respect to the veteran's specific claims, the VA 
outpatient treatment records obtained in connection with the 
veteran's current claim do not contain any evidence of 
complaints, treatment or diagnosis pertaining to the claimed 
disorders, beyond the hearing loss noted in the November 2002 
treatment record.  More significantly, following an October 
2004 VA examination, an examination in which the examiner was 
clearly aware of the incidents the veteran reported occurred 
during service, the examiner specifically stated that he 
could find no current disease present that was related to the 
ankle, hand or leg injuries.  

Therefore, even assuming that the veteran sustained the 
injuries to his legs and right middle finger as he has 
contended, there is no evidence of a current disability of 
the right leg/ankle, residuals of a shell fragment wound of 
the left leg or residuals of a shell fragment wound of the 
right middle finger.  The Court had held that "in the absence 
of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board's review of the record in this case shows no proof 
of a present disability with respect to the right leg/ankle, 
left leg or right middle finger.  Accordingly service 
connection for a right leg/ankle disorder, residuals of a 
shell fragment wound of the left leg and residuals of a shell 
fragment wound of the right middle finger is not established.

With respect to the veteran's claim for service connection 
for an ear disorder and hearing loss, the veteran essentially 
contends that following an ear infection of his left ear 
during service he developed hearing loss.  The veteran's 
service medical records, however, show no evidence of hearing 
loss or an ear disorder at the time of the veteran's 
separation from service, and hearing loss was not manifested 
within one year of separation from service.  Significantly, 
while the October 2004 VA examination clearly shows that the 
veteran has bilateral hearing loss, it was the examiner's 
opinion that it was less likely than not that the veteran's 
current hearing loss was related to service, including noise 
exposure or acoustic trauma.  It is also significant that 
following the examination of the veteran's ears no diagnosis 
of an ear disorder was recorded, nor do the VA outpatient 
treatment records contain any evidence of complaints, 
treatment or diagnosis of an ear disorder.  

Accordingly, as with the veteran's other claims, service 
connection for an ear disorder is not warranted in the 
absence of evidence of a current disorder.  The Board also 
must conclude that service connection for the veteran's 
bilateral hearing loss is not warranted in the absence of 
some evidence that offers an opinion that the currently 
diagnosed hearing loss is in some way related to service.  
The evidence for review contains only one opinion regarding 
the relationship of the veteran's hearing loss to service and 
that opinion is not favorable to the veteran's claim.  
Therefore, service connection for bilateral hearing loss is 
not warranted.

In reaching these decisions, the Board is cognizant of the 
"benefit of the doubt" rule.  However, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection.  As such, the case does not 
present an approximate balance of positive and negative 
evidence for the application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5013(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg/ankle disorder is denied.

Service connection for a bilateral hearing loss is denied.

Service connection for an ear disorder is denied.

Service connection for residuals of a shrapnel wound of the 
left leg is denied.

Service connection for residuals of a shrapnel wound of the 
right middle finger is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


